Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 have been canceled. Claims 21-64 are presented for examination and are allowed herewith.

Allowable Subject Matter
           When interpreting the current independent claims, in light of the Specification filed on
03/11/2020, the claimed invention is patentably distinct from the prior art of record. In particular,
the prior art of record individually or in combination does not disclose or fairly suggest the method of instantiating a first warm application container for hosting the serverless function, the first warm application container including a runtime language library without function code of the serverless function. A virtual machine for hosting a Port Address Translation (PAT) gateway is instantiated. The PAT gateway includes a first interface to the VPC and a second interface to the first warm application container. In response to detecting a trigger event for triggering the serverless function, the function code of the serverless function is mounted within the first warm application container. During execution of the function code from the first warm application container, VPC-addressed network packets associated with the serverless function are routed to the VPC via the second interface and the first interface within the PAT gateway and this method allows for scaling of serverless containers, without taking Internet Protocol (IP) addresses from the tenant's VPC subnet, thus avoiding the issue of running out of IP addresses due to a sudden burst of VPC-related events and therefore, the found prior art of record Lad et al. (US. Pub. No. 2018/0276086 A1) in view of Natanzon et al. (US. Pub. No. 2019/0332483 A1) does not explicitly teach the above inventive concept and the limitation “instantiating a proxy gateway, wherein the proxy gateway comprises a first network interface connected to the first computing resource and a second network interface connected to the user VPC”; and “during execution of the function code in the first computing resource, routing network packets addressed to the user VPC and associated with the first serverless function from the first computing resource to the first network interface of the proxy gateway, wherein the network packets addressed to the user VPC and …, and the network packets addressed to the user VPC associated with the first serverless function from the first computing resource is forwarded by the second network interface of the proxy gateway to the user VPC” of claim 21 and the limitation “a proxy gateway, the serverless function VPC comprising a first computing resource and a second computing resource, the user VPC comprising at least one user resource of a user, the proxy gateway comprising a first network interface connected to the first computing resource and the second computing resource, …, is configured to: execute the function code of the first serverless function in response to a first trigger event for triggering the first serverless function is detected, wherein the first serverless function requires to access the user VPC; the second computing resource, is configured to: execute the function code of the second serverless function in response to a second trigger event for triggering the second serverless function is detected, wherein the second serverless function requires to access the user VPC; and the proxy gateway is configured to: receive network packets addressed to the user VPC and associated with the first serverless function from the first computing resource by the first network interface” of claim 58. The same reasoning applies to independent claim 41 mutatis mutandis.
          Accordingly, dependent claims 22-40, 42-57 and 59-64 are also allowed. Any comments considered
necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly
labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                              

/DAVID R LAZARO/Primary Examiner, Art Unit 2455